IN THE SUPREME COURT OF THE STATE OF NEVADA


                          IN THE MATTER OF THE                                                                  No. 83471
                          RESIGNATION OF WILLIAM L.
                          HARVEY, BAR NO. 11591.
                                                                                                                FILED
                                                                                                                NOV 08 20 A

                                                                                                                              sF
                                                                                                                              • RT
                                                                                                           BY
                                                                                                                C 1EF DEP1JTY CLERK



                                    ORDER GRANTING PETITION FOR RESIGNATION
                                         This is a joint petition by the State Bar of Nevada and attorney
                          William L. Harvey for his resignation from the Nevada bar.
                                         SCR 98(5) provides that Nevada attorneys who are not actively
                          practicing law in this state may resign from the state bar if certain
                          conditions are met. The petition includes statements from state bar staff
                          confirming that no disciplinary, fee dispute arbitration, or client security
                          fund matters are pending against Harvey; and that he is current on all
                          membership fee payments and other financial commitments relating to his
                          practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                         Bar counsel has recommended that the resignation be
                          approved, and the Board of Governors has approved the application for
                          resignation.               See SCR 98(5)(a)(2).                         Harvey acknowledges that his
                          resignation is irrevocable and that the state bar retains continuing
                          jurisdiction with respect to matters involving a past member's conduct prior
                          to resignation. See SCR 98(5)(c)-(d). Finally, Harvey has submitted an
                          affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
             OF
       NEVADA
                                                                                                                            320q8
10 I 9,77 A


     4.1'4        44.4'               ...   •                                                          •
C                                                   ;g: .                          "W.   1-•'°!                                             ?1,
                                                                - . ,• s;A.•   •                                                .   •   •
                                                                 tq
                                                •           .          .  .•
                                     The petition satisfies the requirements of SCR 98(5).
                         Accordingly, we approve attorney William L. Harvey's resignation. SCR
                         98(5)(a)(2). The petition is hereby granted.
                                     It is so ORDERED.


                                                                                           X6..t   , C.J.




                         cc:   Bar Counsel, State Bar of Nevada
                               William L. Harvey
                               Executive Director, State Bar of Nevada
                               Admissions Office, United States Supreme Court




SUPREME COURT
           OF
        NEVADA

                                                                                  2
1(1,   1947A


                                               ‹AM‘,....•, 4-       .
                                                                    11;   %^
                                                                           .:4-
                                                                                      .„
                 -   •                     t             err    -